Exhibit 10.1

 

SETTLEMENT TERM SHEET

 

1.Introduction

 

a)This binding term sheet (“Term Sheet”), dated as of April 15, 2019, is entered
into by the parties that are signatories hereto in connection with the
consolidated action styled In re Medley Capital Corporation Stockholder
Litigation, C.A. No. 2019-0100-KSJM (the “Class Action”).

 

b)This Term Sheet memorializes an agreement-in-principle between FrontFour
Capital Group LLC (“FFCG”) and FrontFour Master Fund, Ltd. (“FFMF,” together
with FFCG, “FrontFour” or “Plaintiffs”), on behalf of themselves and a class of
similarly situated stockholders of Medley Capital Corporation (“MCC” or the
“Company”), on the one hand, and Brook Taube, Seth Taube and Jeff Tonkel (the
“Management Individual Defendants”), Mark Lerdal, Karin Hirtler-Garvey, John E.
Mack and Arthur S. Ainsberg (the “MCC Special Committee Defendants” and,
together with the Management Individual Defendants, the “MCC Board Defendants”),
and MCC, MCC Advisors LLC (“MCC Advisors”), Medley LLC and Medley Group LLC
(“Medley Group” and with the MCC Board Defendants, MCC, MCC Advisors and Medley
LLC, the “Defendants”), on the other hand. Medley Management, Inc. (“MDLY”) has
concurrently entered into a Rider to this Term Sheet, attached hereto as Exhibit
A.

 

c)The parties agree to cooperate and use their best efforts to reduce this
agreement-in-principle to a definitive stipulation of settlement (the
“Settlement Stipulation”) on or before April 30, 2019, and to obtain approval of
the Court of Chancery as soon as reasonably practicable thereafter.

 

d)The parties shall provide this Term Sheet to the Special Committee and Board
of Directors of Sierra Income Corporation (“SIC”). The parties recognize that
SIC’s participation and agreement will be necessary in order to enter into any
amendment of the MCC Merger Agreement (as defined below) and the MDLY Merger
Agreement (as defined below) in connection with the Settlement Stipulation as
well as certain other post-closing arrangements or agreements contemplated
hereby (including Section 4 hereof). MCC agrees to use reasonable efforts to
procure such participation by SIC (it being understood and acknowledged by the
parties that SIC’s consent, which it may provide in its sole discretion, will be
required to implement or effect certain of the terms contemplated by this Term
Sheet including, but not limited to, the amendments to the MCC Merger Agreement
and the MDLY Merger Agreement contemplated by Section 2 and certain components
of the Governance Agreement contemplated by Section 4).

 

2.Curative Sale Process

 

a.Actions Requiring Merger Agreement Amendments

 

i.Market Check. As soon as reasonably practicable after the execution of this
Term Sheet, MCC shall:

 

1.Use reasonable efforts to obtain, on or prior to April 19, 2019, SIC’s
agreement and MDLY’s consent to amend the Agreement and Plan of Merger between
MCC and SIC dated as of August 9, 2018 (the “MCC Merger Agreement”) to delete
(or appropriately amend, waive or modify to the extent practicable) Section 7.10
and modify Article 9 thereof to permit the MCC Special Committee to terminate
the MCC Merger Agreement if the MCC Special Committee concludes in its sole and
absolute discretion that MCC should pursue a strategic alternative that the MCC
Special Committee concludes in its sole and absolute discretion is superior to
the transaction contemplated by the MCC Merger Agreement. The termination of the
MCC Merger Agreement during the Go-Shop Period (defined below) shall not trigger
a termination fee or any other payment.

 

1

 

 

2.empower and direct the MCC Special Committee to retain at MCC’s expense an
independent investment bank of its choosing (the “Go-Shop Banker”) to solicit
strategic alternatives for MCC upon either the amendment or waiver of the MCC
Merger Agreement as contemplated by Section 1(a)(i) above, or the termination of
the MCC Merger Agreement.

 

3.empower and direct the MCC Special Committee and its advisors to conduct a
“Go-Shop” process whereby they will, upon either the amendment or waiver of the
MCC Merger Agreement as contemplated by Section 1(a)(i) above, or termination of
the MCC Merger Agreement, solicit the making, submission and announcement of,
and encourage, facilitate and assist, any proposal or inquiry that constitutes,
or is reasonably expected to lead to, an alternative proposal; subject to the
entry into, and in accordance with, a confidentiality agreement, the MCC Special
Committee, in its discretion, may furnish to any person (and its representatives
and financing sources subject to the terms and obligations of such
confidentiality agreement applicable to such person) any non-public information
relating to MCC or afford to any such person (and such representatives and
financing sources) access to the business, properties, assets, books, records
and other non-public information, and to any personnel, of MCC, in any such case
with the intent to induce the making, submission and announcement of, and to
encourage, facilitate and assist, any proposal or inquiry that constitutes, or
is reasonably expected to lead to, an alternative proposal or any inquiries or
the making of any proposal that would reasonably be expected to lead to an
alternative proposal. The Go-Shop process shall begin upon the retention of the
Go-Shop Banker and shall conclude no sooner than sixty-days thereafter (the
“Go-Shop Period”). Traditional fiduciary out language will be added to the MCC
Merger Agreement to address the time period after the Go-Shop has concluded.

 

2

 

 

4.Neither the members of the MCC Special Committee nor their advisors shall
disclose the identity of the participants in the Go-Shop process or the nature
or amount of any proposals submitted by those participants to the other MCC
directors or anyone else until the MCC Special Committee has reached a final
decision on the results of the Go-Shop and presents its findings to the full MCC
Board of Directors (the “MCC Board”), unless the MCC Special Committee
determines in its discretion that (A) disclosing such information prior to that
time is consistent with its members’ fiduciary duties, or (B) disclosing such
information to the management of MCC and MCC’s advisors is reasonably necessary
or advisable in order to conduct the Go-Shop process in an effective, orderly
and timely manner (including, but not limited to, the due diligence process to
be conducted by participants).

 

ii.Extension of the Outside Date. As soon as practicable after the execution of
this Term Sheet, MCC shall use reasonable efforts to obtain, respectively, SIC’s
agreement and MDLY’s consent to amend (or otherwise to waive or extend the time
for the performance of the applicable provisions of) both the MCC Merger
Agreement and the Agreement and Plan of Merger between MDLY and SIC dated as of
August 9, 2018 (the “MDLY Merger Agreement”) to extend the Outside Date in each
agreement until October 31, 2019.

 

iii.Consideration Adjustments. MCC shall use reasonable efforts to cause SIC to
agree to amend the payment mechanics in the MDLY Merger Agreement and MCC Merger
Agreement contemplated above to provide that if the transaction contemplated by
the MCC Merger Agreement closes on its revised terms, the Settlement Amount
(defined below) will be paid to an escrow account which shall be distributed to
eligible members of the Class (defined below) in accordance with the Settlement
Stipulation described below. Defendants shall agree to such adjustments to the
payment mechanics, but shall not be obligated to agree to any other adjustments
or payments.

 

b.Other Actions.

 

i.Corrective disclosures. As soon as reasonably practicable after the execution
of this Term Sheet, Defendants and Plaintiffs shall work in good faith to agree
upon supplemental disclosures that MCC shall disseminate to satisfy the Court’s
March 11, 2019 memorandum opinion and which will also clarify that the echo
voting will be calculated without regard to broker non-votes and abstentions.

 

ii.Waiver of Standstills. As soon as reasonably practicable after the execution
of this Term Sheet, Defendants shall take reasonable efforts to obtain the
waiver of and/or release of any potential counterparty of MCC from any
applicable standstill or other agreements that would in any way inhibit or
restrict the potential counterparty’s participation in MCC’s exploration of
strategic alternatives.

 

3

 

 

3.Settlement Provisions

 

a.Stay of Class Action. Upon the execution of this Term Sheet, the parties shall
submit a stipulation and proposed order staying the Class Action, except for
steps necessary to implement the settlement contemplated by this Term Sheet.

 

b.SDNY Litigation. Upon the execution of this Term Sheet, Defendants shall take
all steps necessary to dismiss the litigation pending in the United States
District Court for the Southern District of New York (the “Federal Action”)
without prejudice.

 

c.Class Definition. The Settlement Stipulation shall provide for the
certification of a “Class” consisting of all record and beneficial owners of MCC
common stock at any time between and including August 9, 2018 and the later of
(x) the closing of the transaction contemplated by the revised MCC Merger
Agreement or any alternative transaction and (y) the termination of the revised
MCC Merger Agreement (the “Class Period”), together with their successors and
assigns, but excluding the named defendants in the Class Action, and any person,
firm, trust, corporation or other entity related to or affiliated with any of
the named defendants in the Class Action. In the event the Court of Chancery
declines to permit the Class Period contemplated above, the parties shall
redefine the Class Period so that it covers a period acceptable to the Court;
provided, that, the parties shall not be obligated to agree to a settlement
where the close of the class period defined by the Court is a date earlier than
the date that MCC files with the SEC a Report on Form 8-K disclosing that the
parties have entered into this Term Sheet.

 

d.Releases. The Settlement Stipulation shall provide for a mutual release
between and among Plaintiffs and the Class, on the one hand, and the Defendants
and MDLY on the other, of all claims that were or could have been asserted in
the Class Action, including, without limitation, all claims arising out of or
relating to (i) the transactions contemplated by the MCC Merger Agreement and/or
the revised MCC Merger Agreement (including any actions, deliberations and
negotiations relating thereto); (ii) the MDLY Merger Agreement (including any
actions, deliberations and negotiations relating thereto); (iii) the disclosures
regarding those transactions; (iv) the fiduciary duties or obligations of the
Defendants and MDLY in connection with the review of strategic alternatives
available to MCC; (v) the vote or any adjournment of the vote of MCC
stockholders on the transaction contemplated by the MCC Merger Agreement; and
(vi) proxy solicitation efforts in connection with the votes of the MCC
stockholders on the transaction contemplated by the MCC Merger Agreement.
Defendants and MDLY shall also release all claims arising out of or relating to
the prosecution and settlement of the Class Action and all claims that were or
could have been asserted in the Federal Action (other than claims against
NextPoint), and Plaintiffs and the Class shall release all claims arising out of
or relating to the prosecution and settlement of the Federal Action.

 

e.Notice of Settlement. The Settlement Stipulation shall provide for the
dissemination of notice of the settlement to the Class (the “Notice of
Settlement”). MCC shall initially pay the costs of the disseminating the notice
of settlement, but it shall be reimbursed out of the Settlement Fund if one is
created as described below.

 

4

 

 

f.Settlement Amount. The Settlement Stipulation shall provide that, if the
transaction contemplated by the revised MCC Merger Agreement closes, then
immediately after the closing, defendants in the FrontFour Action shall cause
the contribution of $17 million in cash and $30,000,000 of SIC stock, the number
of shares of which is to be calculated using the pro forma NAV reported in the
future proxy supplement describing the amendments to the MCC Merger Agreement
(the “Settlement Amount”), 1 to a settlement fund (the “Settlement Fund”), which
shall be distributed to eligible members of the Class as described below. For
the avoidance of doubt, in no event shall MDLY be responsible for the payment of
any portion of the Settlement Amount.

 

g.Waterfall. The Settlement Fund shall be distributed to members of the Class
who held stock as of the closing of the transactions contemplated by the revised
MCC Merger Agreement, after deductions sufficient to cover expenses necessary to
(i) reimburse MCC for the costs of disseminating the Notice of Settlement, and
(ii) cover the costs of administrating the Settlement Fund.

 

h.Attorneys’ Fees/Expenses. MCC or its successor shall pay any attorneys’ fees
and expenses awarded by the Court to Plaintiffs’ Counsel. Attorneys’ fees and
expenses shall not be paid out of or otherwise deducted from the Settlement
Fund.

 

4.Cooperation/Governance Agreements.

 

a.Immediately upon execution of this Term Sheet, MCC and the MCC Board shall
take all steps necessary to:

 

i.Add David Lorber and Lowell Robinson to the MCC Board, each of David Lorber
and Lowell Robinson having submitted to interviews with the Nominating and
Corporate Governance Committee of MCC beforehand and provided to the Company all
such information (including a completed nominee director questionnaire) as may
be reasonably required in connection with assessing their respective
eligibility, independence or other similar criteria pursuant to applicable law
and securities and stock exchange regulations. Lowell Robinson shall be added to
the class of directors up for election in 2020. David Lorber shall be added to
the class of directors up for election in 2021. David Lorber and Lowell Robinson
shall be entitled to the same advancement and indemnification rights and
insurance coverage as the other members of the MCC Board.

 

ii.Reconstitute the MCC Special Committee so that it consists of David Lorber
(Chair), Arthur Ainsberg, Karin Hirtler-Garvey and Lowell Robinson.

 

iii.Reconstitute the MCC Nominating and Corporate Governance Committee so that
it consists of David Lorber, Arthur Ainsberg (Chair), Karin Hirtler-Garvey;
reconstitute the Compensation Committee so that it consists of David Lorber,
Arthur Ainsberg, Karin Hirtler-Garvey (Chair); and reconstitute the Audit
Committee so that it consists of Lowell Robinson, Arthur Ainsberg and Karin
Hirtler-Garvey (Chair).

 

iv.Fix the size of the MCC Board at seven.

 

 



1 For example, if calculated as of the date of this Term Sheet using the NAV of
SIC as of December 31, 2018, which was $6.72 per share, as the pro forma NAV,
$30,000,000 translates to 4,464,286 shares.

 

5

 

 

b.The parties shall, as soon as reasonably practicable following the execution
of this Term Sheet, enter into a Governance Agreement that provides that:

 

i.FrontFour shall have customary replacement rights with respect to the MCC
Board seats held by David Lorber and Lowell Robinson through the end of the
Standstill Period (defined below). In the event that the transactions
contemplated by the revised MCC Merger Agreement are consummated, MCC shall
present to SIC its proposal of the two independent directors recommended by the
MCC Special Committee to join the Combined Company Board, one of whom shall be
Lowell Robinson.

 

ii.The Governance Agreement shall include a representation that FrontFour is the
beneficial owner of 1,674,962.329 shares of MCC common stock and a covenant by
FrontFour to retain beneficial ownership of such shares, including the sole
authority to vote such shares, through the date of the stockholder meeting to
approve the MCC Merger Agreement (including any adjournments or postponements
thereof). At any stockholder meeting to approve the MCC Merger Agreement
FrontFour shall vote in favor of the transactions contemplated by the revised
MCC Merger Agreement. FrontFour shall also vote at any stockholder meeting of
the Combined Company or MCC (as applicable) during the Standstill Period (i) in
favor of the election of MCC’s or the Combined Company’s nominees to the MCC
Board or the Combined Company Board (as the case may be), and (ii) against any
nominees for director not recommended by the MCC Board or the Combined Company
Board (as the case may be). With respect to any other stockholder proposals or
other business presented at any stockholder meeting of the Combined Company or
MCC (as applicable) during the Standstill Period, FrontFour shall vote either
(A) in accordance with the MCC Board’s or the Combined Company Board’s (as the
case may be) recommendation or (B) in accordance with the recommendation of ISS
(other than proposals in connection with or that are inconsistent with its
support of the revised MCC Merger Agreement), provided, however, that FrontFour
shall be permitted to vote in its sole discretion with respect to any publicly
announced proposals (other than proposals in connection with or that are
inconsistent with its support of the revised MCC Merger Agreement) for a merger,
acquisition, disposition of all or substantially all of the assets of MCC or the
Combined Company (as applicable) or other business combination or extraordinary
transaction for MCC or the Combined Company (as applicable) requiring a vote of
stockholders of MCC or the Combined Company (as applicable).

 

6

 

 

iii.FrontFour shall agree to customary standstill provisions that shall extend
from the execution of the Governance Agreement through (1) with respect to MCC,
until the closing of the transactions contemplated by the revised MCC Merger
Agreement or, in the event that the MCC Merger Agreement is terminated, until
the earlier of (A) January 1, 2020, and (B) thirty (30) days prior to the
deadline (the “MCC Deadline”) for stockholders to submit director nominations
not for inclusion in MCC’s proxy statement in connection with MCC’s 2020 annual
meeting of stockholders and (2) with respect to SIC, as the surviving company
solely in the event that the transactions contemplated by the revised MCC Merger
Agreement are consummated (the “Combined Company”), until the earlier of (A)
January 1, 2020, and (B) thirty (30) days prior to the deadline (the “Combined
Company Deadline”) for stockholders to submit director nominations not for
inclusion in the Combined Company’s proxy statement in connection with the
Combined Company’s 2020 annual meeting of stockholders (the “Standstill
Period”). MCC will provide FrontFour with advance written notice of the MCC
Deadline at least forty-five (45) days prior to the MCC Deadline. In the event
that the transactions contemplated by the revised MCC Merger Agreement are
consummated, the Combined Company will provide FrontFour with advance written
notice of the Combined Company Deadline at least forty-five (45) days prior to
the Combined Company Deadline.

 

iv.MCC and FrontFour shall issue a mutually agreeable press release supportive
of the revised MCC Merger Agreement and the transactions contemplated thereby.

 

v.Following execution of a revised MCC Merger Agreement, unless the MCC Special
Committee elects to terminate the MCC Merger Agreement following the Go-Shop as
contemplated in Section 1(a) above, FrontFour, by and through David Lorber,
shall support MCC’s efforts with respect to obtaining the SEC exemptive relief
contemplated by Section 5, the support of proxy advisory firms for the
transaction contemplated by the revised MCC Merger Agreement and any other
reasonably requested advocacy for such transaction.

 

c.Upon the execution of this Term Sheet, FrontFour shall immediately withdraw
their candidates nominated for election at MCC’s 2019 annual stockholder
meeting.

 

5.SEC Approval

 

The parties shall submit this Term Sheet and all documents executed in
connection with settlement of the Class Action, including but not limited to the
Settlement Stipulation, to the SEC and shall exercise reasonable efforts to
secure SEC exemptive relief sufficient to permit the implementation of the
settlement and the closing of the transactions contemplated by the revised MCC
Merger Agreement and the MDLY Merger Agreement.

 

6.Miscellaneous Provisions

 

a.This Term Sheet constitutes the entire agreement among the parties with
respect to the settlement contemplated hereby, supersedes all written or oral
communications, agreements or understandings that may have existed regarding the
settlement prior to the execution of this Term Sheet, and may be waived,
modified or amended only by a writing signed by all the parties.  This Term
Sheet contains the substantive terms of the settlement.  The parties agree to
negotiate and document the settlement in good faith.  Notwithstanding anything
to the contrary in this Term Sheet, nothing contained herein shall obligate any
party to agree to any other modifications, amendments, waivers, or revisions to
the terms of the MCC Merger Agreement or MDLY Merger Agreement except as
expressly set forth herein, and the failure of the Defendants to reach agreement
with each other or SIC on a revised MCC Merger Agreement and/or a revised MDLY
Merger Agreement shall not constitute a breach of this Term Sheet. FrontFour
further covenants not to commence litigation or otherwise assert any claim
against any Defendant based on the inability of the parties to agree on a
revised MCC Merger Agreement and/or a revised MDLY Merger Agreement, other than
due to a failure of any Defendant to exercise the reasonable efforts set forth
herein. The parties further acknowledge that, subject to the provisions and
limitations set forth herein (including in Section 1) and the express
understanding of the parties that SIC’s participation, cooperation and agreement
(which it may withhold in its sole discretion) shall ultimately be required for
any amendment of the MCC Merger Agreement and the MDLY Merger Agreement and to
effect all other applicable provisions hereof that contemplate the
participation, cooperation and agreement by SIC this Term Sheet is binding.

 

7

 

 

b.In the event that the amendments to MDLY Merger Agreement and MCC Merger
Agreement contemplated herein have not been entered into on or prior to May 15,
2019, each party hereto may elect, in writing, to terminate this Term Sheet.
Following such termination, this Term Sheet shall forthwith be of no further
force and effect except that the provisions of Section 4 (Cooperation/Governance
Agreements) and Section 6 (Miscellaneous Provisions) shall survive any such
termination.

 

c.This Term Sheet shall be governed by and construed in accordance with the laws
of the state of Delaware, without regard to conflict of laws principles. Each of
the parties (i) irrevocably submits to the personal jurisdiction of any state
court sitting in Wilmington, Delaware, as well as to the jurisdiction of all
courts to which an appeal may be taken from such courts, in any suit, action or
proceeding to enforce this Term Sheet, (ii) agrees that all claims in respect of
such suit, action or proceeding shall be brought, heard and determined
exclusively in the Delaware Court of Chancery (provided that, in the event that
subject matter jurisdiction is unavailable in that court, then all such claims
shall be brought, heard and determined exclusively in any other state court
sitting in Wilmington, Delaware), (iii) agrees that it shall not attempt to deny
or defeat such personal jurisdiction by motion or other request for leave from
such court, (iv) agrees not to bring any action or proceeding to enforce this
Term Sheet in any other court, and (v) expressly waives, and agrees not to plead
or to make any claim that any such action or proceeding is subject (in whole or
in part) to a jury trial. Each of the parties waives any defense of inconvenient
forum to the maintenance of any action or proceeding brought in accordance with
this paragraph c.

 

d.This Term Sheet may be executed in counterparts and, as executed shall
constitute one agreement binding on all of the parties hereto notwithstanding
that all said parties are not signatory to the original or same counterpart. An
electronic document, pdf, facsimile, telecopy or other reproduction of this Term
Sheet may be executed by the parties and shall be considered valid, binding and
effective for all purposes.

 

[Signature Pages Follow]

 

8

 

 

  By: /s/ Brook Taube     Brook Taube         By: /s/ Seth Taube     Seth Taube
        By: /s/ Jeff Tonkel     Jeff Tonkel         By: /s/ Mark Lerdal     Mark
Lerdal         By: /s/ Karin Hirtler-Garvey     Karin Hirtler-Garvey         By:
/s/ John E. Mack     John E. Mack         By:  /s/ Arthur S. Ainsberg     Arthur
S. Ainsberg

 

9

 

 

  MEDLEY CAPITAL CORPORATION,   a Delaware corporation         By: /s/ Brook
Taube   Name: Brook Taube   Title: Chief Executive Officer         MCC ADVISORS
LLC,   a Delaware limited liability company         By: /s/ Richard T. Allorto,
Jr.   Name: Richard T. Allorto, Jr.   Title: Chief Financial Officer        
MEDLEY LLC,   a Delaware limited liability company         By: /s/ Brook Taube  
Name: Brook Taube   Title: Co-Chief Executive Officer         MEDLEY GROUP LLC,
  a Delaware limited liability company         By: /s/ Brook Taube   Name: Brook
Taube   Title: Chief Executive Officer

 

10

 

 

  FrontFour Master Fund, Ltd.       By: FrontFour Capital Group LLC     as
Investment Manager         By: /s/ David Lorber   Name: David Lorber   Title:
Managing Member         FrontFour Capital Group LLC         By: /s/ David Lorber
  Name: David Lorber   Title: Managing Member

 

11

 

 



Exhibit A

 

MDLY Acknowledgement and Agreement

 

Medley Management, Inc. (“MDLY”) acknowledges that the Settlement Term Sheet,
dated as of April 15, by and between the Plaintiffs and Defendants (the
“Settlement Term Sheet”), contemplates certain amendments to the MDLY Merger
Agreement and the MCC Merger Agreement and certain other actions to be
undertaken by the parties thereto. Capitalized terms not defined herein used in
this Exhibit A shall have the meanings set forth in the Settlement Term Sheet.

 

In exchange and consideration for the release of MDLY by the Plaintiffs and the
Class in the Settlement Agreement, which will be in the form set forth in
Section 3(d) of the Settlement Term Sheet, MDLY hereby covenants and agrees to
the following actions and undertakings:

 

●To participate and cooperate in the discussions and efforts of Defendants to
amend the MDLY Merger Agreement and the MCC Merger Agreement as contemplated in
Section 2(a) of the Settlement Term Sheet.

 

●To consent to the amendments to the MCC Merger Agreement contemplated by
Section 2(a)(i) of the Settlement Term Sheet, if and when presented to MDLY by
SIC and MCC.

 

●To agree to the amendments to the MDLY Merger Agreement and, if and when
presented to MDLY by SIC and MCC, consent to the MCC Merger Agreement amendments
contemplated by Sections 2(a)(ii) and (iii) of the Settlement Term Sheet.

 

●To work in good faith to agree to supplemental disclosures relating to the MCC
Merger and MDLY Merger consistent with the Delaware litigation, as contemplated
by Section 2(b)(i) of the Settlement Term Sheet.

 

●To waive and/or release any potential counterparty of MCC from any applicable
standstill or other agreements to which MDLY is a party that would inhibit or
restrict the potential counterparty’s participation in MCC’s exploration of
strategic alternatives, as contemplated in Section 2(b)(ii) of the Settlement
Term Sheet.

 

●To agree to the definition of “Class” in Section 3(c), and the Releases
contemplated by Section 3(d) of the Settlement Term Sheet.

 

●To use reasonable efforts to obtain SEC exemptive relief to allow for the
consummation of the MCC Merger and the MDLY Merger consistent with Section 5 of
the Settlement Term Sheet.

 

For the avoidance of doubt, MDLY shall have no obligation to agree or consent
to, as applicable, (i) any modifications, amendments, waivers, or revisions to
the terms of the MDLY Merger Agreement or the MCC Merger Agreement except as set
forth above with respect to the amendments contemplated by Section 2(a) of the
Settlement Term Sheet, or (ii) any other actions with respect to the Settlement
Term Sheet.

 

  Medley Management Inc.         By: /s/ Brook Taube     Name: Brook Taube    
Title: Chief Executive Officer

 

 

12

 

